PER CURIAM.
As the Department of Corrections concedes, the circuit court erred in denying petitioner’s petition for writ of mandamus *165prior to expiration of the time afforded for him to reply to the Department’s response. See Forbes v. Crosby, 866 So.2d 198 (Fla. 1st DCA 2004). Accordingly, we grant the Department’s motion for remand. The circuit court’s order is quashed, and this cause is remanded with directions to the circuit court to provide an opportunity to petitioner to reply.
ERVIN, DAVIS and LEWIS, JJ„ concur.